Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 1, Applicant recites “major surfaces”.  What is the major surface?  Is it a top surface, a side surface, or a bottom surface?  Appropriate action is required.

Regarding Claim 8, this claim has the same features of claim 1 but recites an additional, “first electrode”, “second electrode”, “n-type electrode”, “p-type electrode”, “a given pair of solar cells”.  It is unclear if these features are additional features or if Applicant is claiming new elements.  Appropriate action is required.



	Regarding Claim 12, Applicant recites, “the other major surface”.  It is unclear what constitutes the other major surface.  Appropriate action is required.

	Regarding Claim 12, Applicant recites, “of the large-sized solar cell” but this cell has been divided in the previous claim making it unclear what structure the solar cell string comprises.  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1-5, 7-8, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumochi et al. (US 2014/0190546 A1).

	In view of Claim 1, Fukumochi et al. teaches a connecting member set (Figure 10-12, #30a1-#30b1 & #34a-#34b) for electrically connecting a pair of solar cells each having a first electrode and a second electrode on one of major surface of the solar cell, the first electrode being one of an n-type electrode or a p-type electrode, the second electrode being the other one of the n-type electrode or the p-type electrode (Figure 10-12, #21-#22 & Paragraph 0043), the connecting member set comprising:
	a first connecting member having a first electrode connecting portion that is electrically connected to the first electrode of one of the pair of solar cells (Figure 10-12, #30a1-#30b1 & Paragraph 0046); and
	a second connecting member having a second electrode connecting portion that is electrically connected to the second electrode of the other of the pair of solar cells (Figure 10-12, #34a-#34b); wherein 
	the first connecting member and the second connecting member have a first planar portion and a second planar portion, respectively, the first planar portion and the second planar portion are layered on each other and electrically connected with each other (Figure 11, where the elements meet at element #40 & Paragraph 0053); and
	the first planar portion of the first connecting member has at least an opening through which the second planar portion of the second connecting member is exposed toward the first planar portion when the first planar portion and the second planar portion are layered one each other (Paragraph 0127 – section 37 may have an opening).



	In view of Claim 3, Fukumochi et al. is relied upon for the reasons given above in addressing Claim 1.  Fukumochi et al. teaches the first connecting member has a level difference between the first planar portion and the first electrode connecting portion in a thickness direction of the solar cell (Figure 11 – the elements are offset from each other in the thickness direction).

	In view of Claim 4, Fukumochi et al. is relied upon for the reasons given above in addressing Claim 1.  Fukumochi et al. teaches the second connecting member has a level difference between the second planar portion and the second electrode connecting portion in a thickness direction of the other solar cell (Figure 11 – the elements are offset from each other in the thickness direction).

	In view of Claim 5, Fukumochi et al. is relied upon for the reasons given above in addressing Claim 1.  Fukumochi et al. teaches the first connecting member is arranged so that the first planar portion does not overlap with the one solar cell (Figure 10-12, #30a1-#30b1 does not overlap with the adjacent solar cell) and the second connecting member is arranged so that the second planar portion overlaps with the other solar cell (Figure 10-12, #34a-#34b overlaps with both solar cells).


In view of Claim 6, Fukumochi et al. is relied upon for the reasons given above in addressing Claim 1.   In regards to the limitation, “the first connecting member and the second connecting member are each a bent product of a metal foil”, the Examiner is treating it as a product by process claim, 


	In view of Claim 7, Fukumochi et al. is relied upon for the reasons given above in addressing Claim 1.  Fukumochi et al. teaches that the first electrode connecting portion of the first connecting member and the second electrode connecting portion of the second connecting member have at least one opening (Paragraph 0128).

	In view of Claim 8, Fukumochi et al. teaches a solar string having a plurality of solar cells electrically connected (Figure 12, #20a-c) and linked one after another by using a connecting member set comprising:
	a first connecting member having a first electrode connecting portion that is electrically connected to the first electrode of one of the pair of solar cells (Figure 10-12, #30a1-#30b1 & Paragraph 0046); and
	a second connecting member having a second electrode connecting portion that is electrically connected to the second electrode of the other of the pair of solar cells (Figure 10-12, #34a-#34b); wherein 
	the first connecting member and the second connecting member have a first planar portion and a second planar portion, respectively, the first planar portion and the second planar portion are layered 
	the first planar portion of the first connecting member has at least an opening through which the second planar portion of the second connecting member is exposed toward the first planar portion when the first planar portion and the second planar portion are layered one each other (Paragraph 0127 – section 37 may have an opening), wherein 
	each of the plurality of solar cells has on one of majors surface of the solar a first electrode and a second electrode on one of major surface of the solar cell, the first electrode being one of an n-type electrode or a p-type electrode, the second electrode being the other one of the n-type electrode or the p-type electrode (Figure 10-12, #21-#22 & Paragraph 0043), in a given pair of solar cells adjacent to each other out of the plurality of solar cells, the first electrode connecting portion of the first connecting member included in the connecting member set is electrically connected to the first electrode of one of the pair of solar cells, (Figure 10-12, #30a1-#30b1 & Paragraph 0046); and
	a second connecting member having a second electrode connecting portion that is electrically connected to the second electrode of the other of the pair of solar cells (Figure 10-12, #34a-#34b); wherein 
	the first connecting member and the second connecting member have a first planar portion and a second planar portion, respectively, the first planar portion and the second planar portion are layered on each other and electrically connected with each other (Figure 11, where the elements meet at element #40 & Paragraph 0053); and the first planar portion and the second planar portion are adhered to each other with an adhesive applied between an edge of the opening formed in the first planar portion and the second planar portion exposed toward the first planar portion from the opening ((Paragraph 0087 & 0127 – section 37 may have an opening).



	In view of Claim 11, Fukumochi et al. is relied upon for the reasons given above in addressing Claim 8.  In regards to the limitation, “each of the plurality of solar cells is a piece obtained by dividing a large-sized solar cell”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "obtained by dividing a large-sized solar cell ".  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

	In view of Claim 13, Fukumochi et al. is relied upon for the reasons given above in addressing Claim 8. Fukumochi et al. discloses a solar cell module comprising the solar cell string (Figure 12, #1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumochi et al. (US 2014/0190546 A1) in view of Morad et al. (US 2014/0124014 A1).

In view of Claim 9, Fukumochi et al. is relied upon for the reasons given above in addressing Claim 8.  Fukumochi et al. teaches the plurality of solar cells have a first end a second end extended parallel to each other but does not disclose the given pair of solar cells adjacent to each other out of the plurality of solar cells are connected to each other by placing the first end of the one of the pair of solar cells so as to overlap with a light receiving surface side of the second end of the other one of the pair of solar cells or the second end of the other one of the pair of solar cells so as to overlap with a light receiving surface side  of the first end of the one of the pair of solar cells.
Morad et al. teaches a plurality of solar cells have a first end a second end extended parallel to each other but does not disclose the given pair of solar cells adjacent to each other out of the plurality of solar cells are connected to each other by placing the first end of the one of the pair of solar cells so as to overlap with a light receiving surface side of the second end of the other one of the pair of solar cells or the second end of the other one of the pair of solar cells so as to overlap with a light receiving surface side  of the first end of the one of the pair of solar cells (Figure 3A, #10) and discloses that this may increase the efficiency with which solar cells convert incident solar radiation into electric power (Paragraph 0149).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumochi et al. (US 2014/0190546 A1) in view of Sridhara et al. (US 2016/0141435 A1).

	In view of Claim 11, Fukumochi et al. is relied upon for the reasons given above in addressing Claim 8.  Fukumochi et al. does not teach each of the plurality of solar cells is a piece obtained by dividing a large-sized solar cell.
	Sridhara et al. teaches that when a plurality of solar cells are obtained by dividing a large-sized solar cell that resistive losses can effectively be reduced and power output can be improved (Paragraph 0023).   Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to obtain a plurality of solar cells by dividing a larger sized solar for the advantage of reducing resistive losses and improving power output.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumochi et al. (US 2014/0190546 A1) in view of Ogawa et al. (US 2016/0268466 A1).


Ogawa et al. teaches a reflector is arranged in at least a portion of an area of the other major surface corresponding to an outer peripheral edge of the large-sized solar cell (Figure 12A-B, #30a & Paragraph 0142).  Ogawa et al. teaches that this configuration results in improved power generation efficiency (Paragraph 0071).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a reflector is arranged in at least apportion of an area on the other major surface corresponding to an outer peripheral edge of the large-sized solar cell in Fukumochi et al. solar cell string for the advantage of improving efficiency.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumochi et al. (US 2014/0190546 A1) in view of Sridhara et al. (US 2016/0141435 A1) in view of Ogawa et al. (US 2016/0268466 A1).

In view of Claim 12, as best understood by the Examiner, Fukumochi et al. and Sridhara et al. are relied upon for the reasons given above in addressing Claim 11.  Fukumochi et al. does not disclose a reflector is arranged in at least apportion of an area on the other major surface corresponding to an outer peripheral edge of the large-sized solar cell.
Ogawa et al. teaches a reflector is arranged in at least a portion of an area of the other major surface corresponding to an outer peripheral edge of the large-sized solar cell (Figure 12A-B, #30a & Paragraph 0142).  Ogawa et al. teaches that this configuration results in improved power generation efficiency (Paragraph 0071).  Accordingly, it would have been obvious to one of ordinary skill in the art .

Claims 1, 3 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0212073 A1) as evidenced by Morad et al. (US 2014/0124014 A1) in view of Pass et al. (US 2016/0093757 A1).

In view of Claim 1, Zhang et al. teaches a connecting member set (Figure 5 & 7) for electrically connecting a pair of solar cells each having a first electrode and a second electrode on one of major surfaces of the solar cell (Figure 5, + and -) as evidenced by Morad et al. the positive and negative electrodes indicate electrical contact to n-type and p-type conductivity layers in a solar cell (Figure 3A & Paragraph 0091).
Zhang et al. discloses the first connecting member having a first electrode connecting portion that is electrically connected to the first electrode of one of the solar cells (Figure 7, #3200 & 3320); and a second connecting member having a second electrode connecting portion that is electrically connected to the second electrode of the other one of the solar cells (Figure 7, #3100 & 3310) wherein the first and second connecting member have a first and second planar portion that are layered on one another and electrically connected with each other (Figure 7, #3100 & #3200).
Although Zhang et al. discloses Zhang et al. does not teach that the first planar portion of the first connecting member has at least out cut-out portion through which the second planar portion of the second connecting member is exposed toward the first planar portion when the first planar portion and the second planar portion are layered on each other.


In view of Claim 3, Zhang et al. as evidenced by Morad et al. in view of Pass et al. are relied upon for the reasons given above in addressing Claim 1.  Zhang et al. discloses that the first connecting member has a level difference between the first planar portion and the first electrode connecting portion in a thickness direction of the one solar cell (Figure 5).

In view of Claim 4, Zhang et al. as evidenced by Morad et al. in view of Pass et al. are relied upon for the reasons given above in addressing Claim 1.  Zhang et al. discloses the second connecting member has a level difference between the second planar portion and the second electrode connecting portion in a thickness direction of the other solar cell (Figure 5).

In view of Claim 6, Zhang et al. as evidenced by Morad et al. in view of Pass et al. are relied upon for the reasons given above in addressing Claim 1.  Zhang et al. teaches the first connecting member and the second connecting member are each a bent product of a mental foil (Figure 5 & 7).



In view of Claim 8, Zhang et al. teaches a connecting member set (Figure 5 & 7) for electrically connecting a pair of solar cells each having a first electrode and a second electrode on one of major surfaces of the solar cell (Figure 5, + and -) as evidenced by Morad et al. the positive and negative electrodes indicate electrical contact to n-type and p-type conductivity layers in a solar cell (Figure 3A & Paragraph 0091).
Zhang et al. discloses the first connecting member having a first electrode connecting portion that is electrically connected to the first electrode of one of the solar cells (Figure 7, #3200 & 3320); and a second connecting member having a second electrode connecting portion that is electrically connected to the second electrode of the other one of the solar cells (Figure 7, #3100 & 3310) wherein the first and second connecting member have a first and second planar portion that are layered on one another and electrically connected with each other (Figure 7, #3100 & #3200).
Although Zhang et al. discloses Zhang et al. does not teach that the first planar portion of the first connecting member has at least out cut-out portion through which the second planar portion of the second connecting member is exposed toward the first planar portion when the first planar portion and the second planar portion are layered on each other.
Pass et al. discloses that one or more stress relief features can be added to an interconnect structure such as relief cutouts to relieve stress in the interconnect (Paragraph 0056).  Accordingly, it would have been obvious to one of ordinary skill in the art to add a plurality of stress relief cutouts to the connecting member set such that the first planar portion of the first connecting member has a cut-out portion through which the second planar portion of the second connecting is exposed toward the 

In view of Claim 10, Zhang et al. as evidenced by Morad et al. in view of Pass et al. are relied upon for the reasons given above in addressing Claim 8.  Zhang et al. teaches the connecting member set includes a plurality of connecting member sets, the plurality of connecting member sets being used to electrically connect the given pair of solar cells adjacent to each other out of the plurality of solar cells (Paragraph 0095).

In view of Claim 11, Zhang et al. as evidenced by Morad et al. in view of Pass et al. are relied upon for the reasons given above in addressing Claim 8.  Zhang et al. teaches each of the plurality of solar cells is a piece obtained by dividing a larger sized solar cell (Paragraph 0095).

In view of Claim 13, Zhang et al. as evidenced by Morad et al. in view of Pass et al. are relied upon for the reasons given above in addressing Claim 8.  Zhang et al. teaches a solar cell module (Paragraph 0098).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0212073 A1) as evidenced by Morad et al. (US 2014/0124014 A1) in view of Pass et al. (US 2016/0093757 A1)  in view of Ogawa et al. (US 2016/0268466 A1).

In view of Claim 12, as best understood by the Examiner, Zhang et al. as evidenced by Morad et al. in view of Pass et al. are relied upon for the reasons given above in addressing Claim 11.  Zhang et al. 
Ogawa et al. teaches a reflector is arranged in at least a portion of an area of the other major surface corresponding to an outer peripheral edge of the large-sized solar cell (Figure 12A-B, #30a & Paragraph 0142).  Ogawa et al. teaches that this configuration results in improved power generation efficiency (Paragraph 0071).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a reflector is arranged in at least apportion of an area on the other major surface corresponding to an outer peripheral edge of the large-sized solar cell in Zhang et al. solar cell string for the advantage of improving efficiency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726